       Case 2:20-cv-00471-JLB-NPM Document 1-5 Filed 07/02/20 Page 1 of 10 PageID 46
Filing # 108151379 E-Filed 05/29%2020 04:55:02 PM


                      IN THE 'CIRCUIT OF THE TWENTIETH JUD'ICIAL CIRCUIT
                                IN AND FOR LEE COUNTY, FLORIDA
                                         CIVIL DIVISION

         KAREN MARSHALL,

                 Plaintiff,

         vs.                                                  Case No.:


          SWISSPORT FUELING, INC.,

                 Defendant.
                              COMPLAINT AND DEMAND FOR JURY TRIAL

                Plaintiff, KAREN MARSHALL ("Marshall" or "Plaintiff') sues Defendant, SWISSPORT

        FUELING, INC. ("Swissport" or "Defendant") and states:

                                         PRELIMINARY STATEMENT

                l.      This is an action brought by Plaintiff against Defendant, her former employer, for

         sexual harassment and unlawful retaliation pursuant to the Florida Civil Rights Act of 1992, Fla.

         Stat. 760 et seq. ("FCRA").

                                           JURISDICTION & VENUE

                2.       This is an action for. damages greater than $30,000.00 and less than $75,000,

         exclusive of costs, interest, and attorney's fees.

                3.       Plaintiff,is a resident of Lee County, Florida.

                4.       Defendant is a Virginia Limited Liability- Company which is registered with the

         Flotida Deparlment of Corporations as a Foreign Corporation, has designated a Florida Registered

         Agent for service of process, and does substantial business within the State of Florida, including

         Lee County.

                 5.      At all times material to the allegations in this Complaint, Defendant engaged in
         business in Lee County, Florida, including operating its business at 11850 Regional Lane, Unit 4,


                                                              1
Case 2:20-cv-00471-JLB-NPM Document 1-5 Filed 07/02/20 Page 2 of 10 PageID 47




 Fort Myers, FL 33913. The unlawful employment practices described herein occurred in Fort
 Myers, where Plaintiff was employed by Defendant.

        6.      Venue is proper in Lee County, Florida pursuant to Florida Statute § 47.051,

 because the cause of action occurred in Lee County, Florida.

                            ADMINISTRATIVE PREREQUISITES

        7.      On October 28, 2019, Plaintiff filed a Charge of Discrimination with the Equal

 Employment Opportunity Commission and the Florida Commission on Human Relations.

 Attached as Ezhibit A.

        8.      More than 180 days have passed since the filing of Plaintiff's Charge. The FCHR

 has not issued a determination on Plaintiff's Charge to date. Thus, Plaintiff has satisfied all

 administrative prerequisites under the FCRA.

         9.     All conditions precedent to bringing this action have been performed or have

 occurred.

                                    STATEMENT OF FACTS

         10.    Defeiidant is in the aviation fuel handling industry. Defendant handles fuel on

 behalf of airlines, airports, and fuel suppliers across the country and worldwide. This includes

 refueling aircraft at airports across the country.

         11.     On June 19, 2019, Plaintiff was hired by Defendant as a"fueler" at the Southwest

 Florida International Airport.

         12.     One week after being hired, on or around June 27, 2019, Plaintiff was sexually

 harassed by her supervisor, Peterson Illary. She was assigned to. shadow Mr. Illary that day as a

 part of her training. During her shift, Plaintiff was alone with Mr. Illary in a work vehicle. Mr.
 Illary asked Plaintiff about her sexual orientation and her relationship with her girlfriend. Mr. Illary
 stated he wanted to have sex with Plaintiff and her girlfriend. He explicitly described how he would .
 have sex with Plaintiff and stated "you know I could fuck you right?" Plaintiff told Mr. Illary that

                                                      2
Case 2:20-cv-00471-JLB-NPM Document 1-5 Filed 07/02/20 Page 3 of 10 PageID 48




 his comments were not appropriate and made her very uncomfortable.

           13.     The following day, .while Plaintiff was sitting in the breakroom, Mr. Illary came up
 to her, complimented her hair, and tried to touch it. Plaintiff pulled away. Mr. Illary then came

 very close to Plaintiff and put his groin area up to Plaintiff's face, almost making contact. Shocked

 and in fear, Plaintiff froze and tried to just ignore hitn and look .forward. Plaintiff's co-worker,

 Kenya, witnessed this incident as well.

           14.     The day after the second incident, Plaintiff made a complaint of sexual harassment

 per Defendant's policy. Defendant's Human Resources, Yolanda Rodriguez, traveled from Miami

 to Fort Myers perform an investigation.

           15.     Upon information and belief, during the investigation, in addition to PlaintifP s own

 complaints, other female employees informed Ms. Rodriguez that they were also harassed by Mr.

 Illary.

           16.     After nearly two weeks, on July 8, 2019, Ms. Rodriguez concluded that the result

 of the investigation was inconclusive. No action was taken t6 remedy the situation or prevent it

 from occun ing in the future. Plaintiff was forced to continue her employment working with Mr.

 Illary, who remained in a supervisory capacity.

           17.     Following the investigation, Defendant began to 'scrutinize Plaintiff, and reduced

 her scheduled hours to part time.

           18.     On July 19, 2019, Plaintiff was terminated in retaliation for her complaints of

 sexual harassment.

                                     COUNTI
                 SEXUAL HARASSMENT — HOSTILE WORK ENVIRONMENT
                     CHAPTER 760, FLORIDA STATUTES - §760.01-.11

           19.     Plaintiff realleges Paragraphs 1 through 18 as if fully stated herein.

           20.     At all material times, Defendant, employed- more than 15 employees and was ` an


                                                     3
Case 2:20-cv-00471-JLB-NPM Document 1-5 Filed 07/02/20 Page 4 of 10 PageID 49




 "employer" covered by The Florida Civil Rights Act, §760,02(7), Fla. Stat. (2017).

         21.    At all times relevant to this action, Plaintiff was employed by Defendant.

         22.    Plaintiff is female, which is a protected group under the FCRA.

         23.    Plaintiff was subjected to unwelcome sexual remarks, statements, and

 advancements from her supervisor, which had the purpose and effect of creating a sexually-hostile

 work environment during her employment.

         24.     The harassment was because of sex, and is therefore unlawful under the FCRA.

         25.     The sexual harassment was of such a degree that it materially and permanently

 altered the terms and conditions of Plaintiff's employment.

         26.     Plaintiff complained to Defendant's management and Human Resources regarding

 the harassment perpetrated by male supervisor, Mr. Illary. Several of Defendant's other employees

 witnessed Mr. Illary subjecting Plaintiff to unwelcome sexual advances and touching, and had

 similar complaints about his behavior.

         27.     Defendant was negligent in controlling the working conditions and is vicariously

  liable for the sexually harassing behavior.

         28.     As a direct, natural, proximate, and foreseeable result of Defendant CARRABBA' S

  violation of the FCRA, Plaintiff has suffered damages.

         WHEREFORE, Plaintiff respectfully requests that final judgment be entered in her favor

  against Defendants and for recovery of all damages permitted by Florida Statute § 760.11(5) in

  amounts to be proven at trial, as follows:

                 a. Awarding Plaintiff back pay;

                 b. Awarding Plaintiff the value of lost benefits;
                 c. Awarding Plaintiff compensatory damages, including, but not limited to
                     damages for mental anguish and loss of dignity;


                                                   4
    Case 2:20-cv-00471-JLB-NPM Document 1-5 Filed 07/02/20 Page 5 of 10 PageID 50




                    d. Awarding Plaintiff punitive damages in the amount of $100,000;
                    e. Awarding Plaintiff reasonable attorney's fees and costs;
                    f. Awarding Plaintiff prejudgment interest; and

                    g. Ordering any other and further relief this Court deems to be just and proper.

                                  COUNT II
            SEXUAL HARASSMANENT — TANGIBLE EMPLOYMENT ACTION
                  CHAPTER 760, FLORIDA STATUTES - §760.01-.11

            29.     Plaintiff realleges Paragraphs 1 through 18 as if fully stated herein.
1
            30.     Peterson Illary's conduct toward Plaintiff was because of sex, of a sexual nature,

     and severe.

            31.     Plaintiff did not encourage, welcome, or consent to the behavior desciribed herein.

            32.     Therefore, the conduct constituted sexual harassment under the FCRA.

            33.     The sexual harassment culminated iri a tangible adverse employment action when

     Plaintiff was terminated on July 19, 2019.

            34.     Because the sexual harassment culminated in a tangible employment action,

     constructive discharge, Defendant is strictly liable.

            35.     As a direct, natural, proximate, and foreseeable result of Defendant's violation of

     the FCRA, Plaintiff has suffered damages.

            WHEREFORE, Plaintiff respectfully requests that final judgment be entered in her favor

     against Defendants and for recovery of all damages permitted by Florida Statute § 760.11(5) in

     amounts to be proven at trial, as follows:

                    a. Awarding Plaintiff back pay;
                    b. Awarding Plaintiff the value of lost beiiefits;
                    c. Awarding Plaintiff compensatory damages, including, but not limited to
                        damages for mental anguish and loss of dignity;

                                                       wi
Case 2:20-cv-00471-JLB-NPM Document 1-5 Filed 07/02/20 Page 6 of 10 PageID 51




                  d. Awarding Plaintiff punitive damages in the amount of $100,000;
                  e. Awarding Plaintiff reasonable attorney's fees and costs;
                  f. Awarding Plaintiff prejudgment interest; and

                  g. Ordering any other and further relief this Court deems to be just and proper.

                                     COUNT III
                                   RETALIATION
                     CHAPTER 760, FLORIDA STATUTES - §760.0.1-.11

        36.       Plaintiff realleges Paragraphs 1 through 18 as if fully stated herein.

        37.       Fla. Stat § 760.10(7) provides as follows:
                  It is an unlawful employment practice for an employer ... to
                  discriminate against any person because that person has opposed
                  any practice which is an.unlawful employment practice under this
                  section, or because that person has.made a charge, testified,
                  assisted, or participated in any manner in an investigation,
                  proceeding or hearing under this section.

        38.       Plaintiff engaged in a protected activity when she opposed unlawful and

 discriminatory employment practices, and sexual harassment by Mr. Illary and complained and

 reported same to management.

        39.       Following her report concerning Mr. Illary's harassing behavior, Defendant's

 management began to unfairly critique Plaintiff's performance and reduced her schedule to part

 time, which negatively and materially affected her earnings.

        40.       Defendant failed to take remedial action in response to Plaintiff s complaints

 regarding the sexual harassment, hostile work environment, and the retaliation to which Plaintiff
 was subjected.

        41.    - Thereafter; Plaintiff suffered an adverse employment action when she was
 terminated on July 19, 2019.

        42.       The adverse employment action is causally related to Plaintiff's engagement in a

 protected activity, in that the adverse employment action occurred within close temporal proximity

                                                    9
Case 2:20-cv-00471-JLB-NPM Document 1-5 Filed 07/02/20 Page 7 of 10 PageID 52




 to Plaintiff's complaints and the unlawful activity engaged in by Mr. Illary.

        43.     As a direct, natural, proximate, and foreseeable result of Defendant's violation of

 the FCRA, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff respectfully requests that final judgment be entered in her favor

 against Defendants and for recovery of all damages permitted by Florida Statute § 760.11(5) in

 amounts to be proven at trial, as follows:

                a. Awarding Plaintiff back pay;

                b. Awarding Plaintiff the value of lost benefits;

                c. Awarding Plaintiff compensatory damages, including, but not limited to

                    damages f6r mental anguish and loss of dignity;

                d. Awarding Plaintiff puiiitive damages in the amount of $100,000;

                e. Awarding Plaintiff reasonable attorney's fees and costs;

                f. Awarding Plaintiff prejudgment interest; and

                g. Ordering any other and further relief this Court deems to be just and proper.
                                          JURY DEMAND

         Plaintiff demands trial by jury on all issues so triable as of right.

 Dated: May 29, 2020
                                       Respectfully submitted,
                                            /s/ Jason Gunter
                                            Jason L. Gunter
                                            Fla. Bar No. 0134694
                                            Conor P. Foley
                                            Fla. Bar No. 111977
                                            Counsel for Plaintiff
                                            GUNTERFIRM
                                            1514 Broadway, Suite 101
                                            Fort Myers, FL 33901
                                            Tel: 239.334.7017
                                            Email: JasonqWunter.Firm.com
                                            Email: CoiiorgGunterFirm.com


                                                    VA
Case 2:20-cv-00471-JLB-NPM Document 1-5 Filed 07/02/20 Page 8 of 10 PageID 53




                    EXHIBIT A
      Case 2:20-cv-00471-JLB-NPM Document 1-5 Filed 07/02/20 Page 9 of 10 PageID 54


                                                                                                                        AGENCY                          CHARGE NUMBER
                    CHARGE OF DISCRIMINATION
 7fiie rm:o is affected by the Privoy Aot er 1974: see Pris-eey Act stuaaeat befwe comelding Ur. fam.                   © FCHR

                                                                                                                        ~ EEOC

                                                           EEOC and Florida Commission on Human Relations
                `                                                   5taleurJowlA nctt7fmn                                                             S..X7Va.
 NAME(Indlcme Alr.. Air., Mrr.)                                                                                  HOME TELEPHONE (include Area Code)
 Karen Marshall -                                                                                               (239) 334-7017
 STREET ADDRESS                                                                            CITY; STATE AND ZIP CODE                                               DATE OF BIRTH
 c!o GUNTERFIRM 1514 Broadway, Suite 101                                                   Fort Myers, FL 33901
 NAMED IS'1HE EMPLOYER, L.ABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENi'ICESI I1P COMMITTEE, STATE OR LOCAL
 GOVERNMENT AGENCY WFIO DISCRIMINATED AGAINST ME !lmore than one !!s1 be/mv.)
 NAME                                                                                        NUMBEROFEMPL.OYEES,                                 TELEPHONE(/►rcladeAreaCode)
                                                                                             MEMBERS
 Swissport Fueling Inc. and Swissport USA, Inc. d!b!a                                                             $0+ .                          +1 239-768-6696
 Swissport
                                                      -.
'STREET ADDRESS ... .v....,....~,.., _, ...........         .------ _ --------
                                                                          -
                                                                               ,,..------- - ,.w w.v.ClTY. S't'ATE AND Z1P CODE.—...,.... -.~ - ,.-               COUNTY
 I 1850 Re ional Lane Unit 4, Fort Myers, FL 33913                                                                                                                Lee
 NAMB                                                                                                                               IBER (Indode Am Cade)
                                                                                                       ~
                                                                                                  V~V-
                                                                                                                !T
 tTA4C`rAaoaw            .                            .                 .      ertKarATEiurD7JPCDoe

                                                                                                                   (•                    F~C/E
 CAUSEOFD1SCRt'rnNAT10N8ASEDON(Cberkapproprlatebarfo))                                                          iA,~,,~j~                Darcroscwan.ti~zsowTooKrlacEs+aucsr
                                                                                                            1                            tAo£„MPA t L,,~rfA,.L,
                                                                                                     ,M% A[~
                                                                                                 E—oc
      Q RACE ~~ COLOR ® SLX                                                       f7 RkLlGION                 F7 AGE
      ® RETALIATiON                                       NATIONAL                   DISABILJTY       = OTflERgpec~f}~)                  From 6)27J2019 to 7119l2019
                .                                         ®R1Gl                                                                      ~       a COM1TitiU[f+GAC7tD.*!              I•
                                                                                                                                                                                  ll


 1 was initially hired by the Respondents, as a fueler on June 19, 2019 at Southwest Florida Intemational Airport. My
 responsibilitie.s included refueling the aircraft.

 One week after being hired, on June 27,1 was sexually harassed by a supervisor, Peterson Illary. While alone with Mr.
 Illary in a work vehicle, he asked me about my sexual orientation. He asked abouf my relationship with my girlfriend,
 He stated he wanted to have sex with us (my girlfriend and 1). He explicitly described how he would have sex with me
 and stated "you know I could fuck you right." I made it very clear that his comments were not appropriate and made me
 very uncomfortable. He continued to discuss having sex with me. while I ignored him.

 The following daay, while I was sitting in the breakroom, Mr. Illary came up to me, complimented my hair, tried to touch
 it (I pulled away), then he came very close to rtte and postured his groin area right up to my face, almost making contact.
 I froze and tried to just ignore him and look forward. My co-worker, Kenya, was a witness to this.

 I reported the sexual harassment per company policy. Human Resources staff came from Miami to perform an
 investigation. Several female employees acknowledged that they and others were also harassed by Mr. Illary.
 Despite this, after nearly two weeks, on July 8, 2019, HR concluded that the result of the investigation was inconclusive.
 Mr. Illary was not counseled or reprimanded. No action was taken to remedy the situation or prevent it from occurring in
 tlte future.l was forced to continue my employment and to work dinectly with Mr. Illary who remained in a supervisory
 caparcity.

 Following the investigation, the Respondents began to unfairly scrutinize me for my own conduct. Then my hours were
 reduced to part time followed by my tennination.on July 19, 2019.


 I was subjected to severe and pervasive sexual harassment. The Respondents' actions were in violation of Title VII of
 the Civil Rights Act of 1964, as amended, and the Florida Civil Rights Act, Ch. 760 Florida Statutes.
Case 2:20-cv-00471-JLB-NPM Document 1-5 Filed 07/02/20 Page 10 of 10 PageID 55




                                                              lqp
                                                  ZLI   It

                                                           10\ voc~r
                                                             5
                                             ssoc-tAlp"O




                                                                                                                    E




                                                                    .   . ...   ..   . ..........   ..... .......
